
	

114 S3307 IS: To amend the Internal Revenue Code of 1986 and the Employee Retirement Income Security Act of 1974 to avoid duplicative annual reporting, and for other purposes.
U.S. Senate
2016-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3307
		IN THE SENATE OF THE UNITED STATES
		
			September 8, 2016
			Mr. Warner (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Internal Revenue Code of 1986 and the Employee Retirement Income Security Act of 1974
			 to avoid duplicative annual reporting, and for other purposes.
	
	
		1.Combination of annual reports
 (a)In generalThe Secretary of the Treasury and the Secretary of Labor shall cooperate to modify the returns required under section 6058 of the Internal Revenue Code of 1986 and the reports required by section 104 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1024) so that all members of a group of plans described in subsection (c) may file a single aggregated annual return or report satisfying the requirements of both such sections.
 (b)Administrative requirementsIn developing the consolidated return or report under subsection (a), the Secretary of the Treasury and the Secretary of Labor may require such return or report to include any information regarding each plan in the group as such Secretaries determine is necessary or appropriate for the enforcement and administration of the Internal Revenue Code of 1986 and the Employee Retirement Income Security Act of 1974.
 (c)Plans describedA group of plans is described in this subsection if all plans in the group— (1)are individual account plans or defined contribution plans (as defined in section 3(34) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(34)) or in section 414(i) of the Internal Revenue Code of 1986);
 (2)have— (A)the same trustee (as described in section 403(a) of such Act (29 U.S.C. 1103(a)));
 (B)the same one or more named fiduciaries (as described in section 402(a) of such Act (29 U.S.C. 1102(a)));
 (C)the same administrator (as defined in section 3(16)(A) of such Act (29 U.S.C. 1002(16)(A))) and plan administrator (as defined in section 414(g) of the Internal Revenue Code of 1986); and
 (D)plan years beginning on the same date; and (3)provide the same investments or investment options to participants and beneficiaries.
				A plan not subject to title I of the Employee Retirement Income Security Act of 1974 shall be
			 treated as meeting the requirements of paragraph (2) as part of a group of
			 plans if the same person that performs each of the functions described in
			 such paragraph, as applicable,  for all other plans in such group performs
			 each of such
 functions for such plan.(d)Effective dateThe modifications required by subsections (a) and (b) shall be implemented not later than January 1, 2020, and shall be effective for returns and reports due on or after such date.
			2.Clarification relating to electronic filing of returns for deferred compensation plans
 (a)In generalSection 6011(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (5)Application of numerical limitation to returns relating to deferred compensation plansFor purposes of applying the numerical limitation under paragraph (2)(A) to any return required under section 6058, each plan for which information is provided on such return shall be treated as a separate return..
 (b)Effective dateThe amendment made by subsection (a) shall apply to returns required to be filed after the date of the enactment of this Act.
